Citation Nr: 1702773	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for vertigo, to include as secondary to the Veteran's service connected bilateral hearing disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1967, with subsequent service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from the November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appeared at a December 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Veteran contends that his cervical spine disability and vertigo are related to an in-service accident.  He also contends that his vertigo is secondary to his service connected hearing loss.  Service treatment records confirm that the Veteran was involved in an in-service accident.

The issue of a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's vertigo is not related to his military service.

2. The Veteran's vertigo was not caused, or aggravated by, his service connected bilateral hearing loss.



CONCLUSION OF LAW

The criteria for vertigo have not been met, both on a direct and secondary basis.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file. 

An April 2016 VA examination has been secured in connection with the current claim.  The Veteran's examination is adequate; the VA examiner considered the entire record, noted the history of the disabilities, addressed relevant evidence, and provided the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has therefore been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.
 

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in February 2016.  The purpose of the February 2016 remand was to obtain any available disability benefit records from the Social Security Administration (SSA) and to obtain a VA examination for the Veteran's vertigo.  In March 2016, the RO requested any and all SSA records.  In March 2016, the SSA National Records Center replied that no medical records exist and further efforts to obtain them would be futile.

Upon remand, the Veteran underwent a VA examination in April 2016.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in December 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his vertigo.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

V. Analysis

The service medical records include the report of a medical examination conducted for the purpose of separation from service in October 1967 that is negative for any finding of vertigo.  The report of a medical history given by the Veteran at that time shows that he denied having a history of dizziness or fainting spells.  

The Veteran's service medical records show that he was involved in a motor vehicle accident while on active duty for training in June 1976 in which he sustained an injury to the right side of his chest and his right hand.  However, none of the service records contain any mention of vertigo or dizziness following that incident.  

There is no mention of any complaints of vertigo until many years after separation from service.  

The Veteran underwent a Disability Benefit Questionnaire (DBQ) for ear conditions, specifically his vertigo, in April 2016.  The Veteran gave a history of having been diagnosed with vertigo by a civilian doctor in 2003.  The VA examiner opined that it is less likely than not that the Veteran's vertigo was incurred in or caused by his in-service accident.  The examiner stated that there is insufficient objective data to support a causal relationship between any dizziness the Veteran experienced in-service and his current diagnosis of vertigo.  Furthermore, the examiner concluded that since the Veteran did not seek treatment for vertigo while in service to opine causality would be to render an opinion based mainly on speculation.  Thereby, entitlement to service connection for vertigo on a direct basis is denied.

Additionally, the examiner stated that the Veteran had "Hearing impairment with vertigo."  This suggested the possibility that the Veteran's vertigo is associated with his hearing loss, which is a service connected disability.  However, the examiner then provided a negative opinion regarding secondary service connection for the Veteran's vertigo.  The examiner supported his opinion with the following medical literature and evidence: 1) hearing loss and tinnitus is not commonly listed in the medical literature as causes of vertigo and 2) vertigo often presents in combination with tinnitus and hearing loss, rather than because of tinnitus and hearing loss, where in the occurrence of the three constitutes Meniere's Disease.  This opinion that weighs against the claim is the only medical opinion of record.  Therefore, entitlement to service connection for vertigo on a secondary basis is denied.


ORDER

Entitlement to service connection for vertigo, on both a direct and secondary basis, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Board notes that there is no current medical opinion on the Veteran's cervical spine disability.  A VA examination occurred in September 2010, however, there is no complete opinion stating the etiology of this disability (although the examiner did make a listing of factors which tended to weigh against a nexus to service such as x-rays being compatible with age).  Additionally, the Board acknowledges that a June 2011 private medical report stated that the Veteran's cervical spine disability is more likely than not related to his in-service injury.  However, there is no rationale accompanying this opinion and therefore the Board does not afford it probative weight.  Thereby, on remand, a VA examination should be scheduled to determine the etiology of the Veteran's cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1. Forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional.

After reviewing the Veteran's claims file, and specifically addressing the reported in-service accident, a qualified medical professional is asked to address the following: 

Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's cervical spine disability began in service, was caused by service, or is otherwise related to the Veteran's military service?  The examiner should specifically address the June 2011 private medical opinion from Dr. A.J.B.

For purposes of these opinions, the examiner should consider the history provided by the Veteran.  The examiner should not base any opinions on the absence of service treatment records.

A complete rationale should be provided for any opinion given.  A new examination of the Veteran is only required if the medical professional providing the opinions finds one is necessary
 
2. If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

3. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

4. Then, the RO should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


